Opinion filed April 10, 2014




                                       In The


        Eleventh Court of Appeals
                                    ___________

                               No. 11-13-00336-CR
                                    ___________

               JERRIE KATHERINE GARNER, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 220th District Court
                           Comanche County, Texas
                        Trial Court Cause No. CR-03602


                      MEMORANDUM OPINION
       Jerrie Katherine Garner, Appellant, has filed a motion to dismiss her appeal.
In the motion, Appellant states that she has entered into a plea agreement with the
State in another case and that one of the terms of that agreement is that she dismiss
the appeal in this case.       Appellant “voluntarily requests that this appeal be
dismissed.” The motion is signed by Appellant’s counsel, and an attached affidavit
is signed by Appellant. See TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


                                                  PER CURIAM


April 10, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2